Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rack and pinion of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5, line 2 is objected to because of the following informalities:  “titled” should be  --tilted--  .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 8, lines 2-3, “to the laterally outward,” is confusing and indefinite;
Claim 9, line 2, “the surface” lacks antecedent basis;
Claim 11, line 3, it is not clear to which of the protrusions “the protrusion” refers; and
Claim 12 is indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romer (US 2020/0317092).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A forward tilting mechanism of a headrest, the forward tilting mechanism comprising:
a fixing bracket (10 and 11) mounted on a stay (labeled in the illustrated copy of Figure 1b below);
a main body (12 and 3) rotatably coupled to the fixing bracket (Figure 1b);
a driving part (comprising a motor disclosed in paragraph 0034) mounted on the fixing bracket between the fixing bracket and the main body (Figures 2a-2c); and
a slider (13.2) disposed between the driving part and the main body (Figures 2a-2c) and configured to be movable by operation of the driving part and to provide moving force to the main body such that the main body is rotatable by the movement of the slider (Figures 2a-2c).

    PNG
    media_image1.png
    372
    406
    media_image1.png
    Greyscale


7. The forward tilting mechanism of claim 1,
wherein the driving part comprises a lead screw (13.1) configured to be linearly movable toward the slider or in a direction away from the slider by operation of the driving part (Figures 2a-2c).

8. The forward tilting mechanism of claim 1,
wherein the slider comprises a pair of overhangs (14) protruding from both sides to the laterally outward (Figure 3b), respectively, and configured to be slidable on the main body (Figures 3a-3c).

9. The forward tilting mechanism of claim 8,
wherein the main body comprises a guide groove (13.3) formed in the surface of the inner surface thereof and forming a path through which the overhang is slidable (Figures 3a-3c).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romer (US 2020/0317092).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

2. The forward tilting mechanism of claim 1,
wherein the fixing bracket comprises a rod formed in an upper portion of the fixing bracket and rotationally coupling the main body, wherein an axial direction of the rod is aligned with a lateral direction of the fixing bracket (where it is considered an obvious matter of design choice whether the rod is on the fixing bracket or on the main body, and where the rotational coupling is shown in Figures 1a-2c). 

3. The forward tilting mechanism of claim 2,
wherein the main body comprises a link (portion 12 is a link) protruding toward the fixing bracket and rotatably coupled to the rod (Figure 1b). 

4. The forward tilting mechanism of claim 3,
wherein the link has a coupling hole penetrating the link and configured to have the rod inserted therein (where it is considered an obvious matter of design choice whether the link or the fixing bracket comprises the coupling hole, and a rod necessarily is inserted in the hole in Figures 1a-1b).

5. The forward tilting mechanism of claim 4,
wherein the main body rotates with respect to the coupling hole to be titled upward (Figures 1a-1b).

6. The forward tilting mechanism of claim 4,
wherein the link is configured to rotate with respect to the rod to have the main body tiltable upward (Figures 1a-1b).

(For claims 10-12, the slider has through-holes and the fixing bracket has protrusions instead of the reverse—it would have been obvious to provide the configuration of Romer because a simple reversal of working parts has been deemed obvious by the courts)

10. The forward tilting mechanism of claim 1,
wherein the slider comprises a plurality of protrusions insertable into the fixing bracket and protruding from the surface thereof (in accordance with the statement of obviousness above).

11. The forward tilting mechanism of claim 10,
wherein the fixing bracket comprises a plurality of through-holes into which the protrusions are insertable, and wherein the protrusion is configured to be movable with respect to the through-hole (protrusions in the form of threaded spindles 13.1, and in accordance with the obviousness of reversal of parts).

12. The forward tilting mechanism of claim 11,
wherein the slider is configured to be linearly movable in the direction away from the driving part or toward the driving part by the operation of the driving part (Figures 2a-2c), and
wherein the protrusion is configured to move with respect to the through-hole according to the operation of the driving part (Figures 2a-2c, and with the obvious reversal of parts).


Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romer (US 2020/0317092) in view of Sobieski (US 2010/0270841).
Romer has the details set forth in the rejections above, and including what appears to be a cover for the headrest, but lacks the specifics of a front and a rear headrest cover and the details of the coupling mechanisms.
On the other hand, Sobieski shows just such details.  
It would have been obvious to include the front and rear covers and their coupling mechanisms because doing so would provide an easy and efficient way to assemble the headrest 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

14. A headrest comprising:
a stay (see Figure 1b above);
a forward tilting mechanism including a fixing bracket mounted on a stay; a main body rotatably coupled to the fixing bracket; a driving part mounted on the fixing bracket between the fixing bracket and the main body; and a slider disposed between the driving part and the main body and configured to be movable by operation of the driving part and to provide moving force to the main body such that the main body is rotatable by the movement of the slider (this portion is a substantial duplicate of claim 1 and is rejected on the same basis);
a front cover coupled to the front of the main body (Sobieski); and
a rear cover coupled to the rear of the main body to accommodate the fixing bracket, the driving part, and the slider therein (combination with Sobieski).

15. The headrest of claim 14,
wherein the front side surface of the main body is formed with a plurality of projections protruding therefrom (Sobieski).

16. The headrest of claim 15,
wherein the front cover comprises a plurality of coupling parts penetrating the front cover and having the plurality of projections inserted therein (Sobieski).

17. The headrest of claim 14,
wherein a plurality of hooks are provided on the rear side of the main body and the rear cover is formed with a plurality of engagements couplable to the plurality of hooks (Sobieski).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romer (US 2020/0317092) in view of Nemoto (US 5011225).
Romer has the details set forth in the rejections above, including a linear actuator, but lack a rack and pinion.
On the other hand, Nemoto shows a rack and pinion for linear movement in a headrest.
It would have been obvious to replace the linear actuator of Romer with the linear actuator in the form of a rack and pinion mechanism, as taught by Nemoto because doing so is considered a functional equivalent and rack and pinions have certain advantages specific to their specific structures.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
13. The forward tilting mechanism of claim 1, further comprising a rack and pinion operated in conjunction with the driving part and configured such that the slider is linearly movable toward the driving part and/or in the direction away from the driving part (in accordance with the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636